UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 5, 2010 COGO GROUP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-02642 52-0466460 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (IRS Employer IdentificationNo.) Room 10001, Tower C, Skyworth Building, High-Tech Industrial Park, Nanshan, Shenzhen 518057, PRC (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: 011-86-755-267-43210 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 5, 2010, Cogo Group, Inc., a Maryland corporation, issued a press release containing certain financial results for its second fiscal quarter of 2010.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. As provided in General Instruction B.2 of SEC Form 8-K, such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits: No. Description Press Release dated August 5, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COGO GROUP, INC. Dated: August 5, 2010 By: /s/Frank Zheng Name: Frank Zheng Title: Chief Financial Officer Exhibit Index No. Description Press Release dated August 5, 2010
